865 F.2d 269
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Milton K. KUNTZ, Petitioner,v.UNITED STATES POSTAL SERVICE, Respondent.
No. 88-3393.
United States Court of Appeals, Federal Circuit.
Dec. 15, 1988.

Before RICH, Circuit Judge, BENNETT, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.

DECISION

1
This appeal is from the final decisions of the Merit Systems Protection Board (board), docket numbers DA34438810148, DA34438810149, and DA34438810151, dismissing Kuntz's petitions for lack of jurisdiction.  Kuntz requested the board to review one of his performance evaluations, the Postal Service's (agency's) denial of a salary step increase, and the agency's refusal to remove certain documents from its files.  We affirm.

OPINION

2
The scope of our review is strictly limited by 5 USC 7703(c) (1982).  After carefully considering the record and each of the cases cited by petitioner, we affirm on the basis of the administrative judge's opinions.